Title: From Thomas Jefferson to Patrick Gibson, 7 June 1820
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
 June 7. 20.
Your favor of the 2d inst. came to hand yesterday and I percieve that the sale of the last hhd of tobo 79.05 with the balance of 400.81 D stated in yours of May 16. enables me to request you to remit to mr Vaughan the sum of 444.D. this sum will answer a particular portion of the objects  of  my letters of Apr. 23. and May 12. which I wish to be expedited, and I shall shortly be able to make him the additional remittance for the other objects proposed. I salute you with friendship and respect.Th: Jefferson